Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports solid second quarter earnings of $872 million with record revenues << Second quarter financial measures compared to the same period a year ago: - Earnings per share (diluted) of $0.81, compared to $0.97 - Net income of $872 million, versus $980 million - Return on equity of 17.6%, compared to 21.4% - Productivity ratio of 51.4%, versus 54.8% - Quarterly dividend maintained at 49 cents per common share Year-to-date performance versus our 2009 financial and operational objectives was as follows: 1. Target: Earn a return on equity (ROE)(1) of 16 to 20%. For the six months, Scotiabank earned an ROE of 17.2%. 2 Target: Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was negative 10%. 3. Target: Maintain a productivity ratio(1) of less than 58%. Scotiabank's ratio was 54.9% for the six months. 4. Target: Maintain strong capital ratios. At 9.6%, Scotiabank's Tier 1 capital ratio remains strong. (1) Refer to non-GAAP measures discussion further below. >> TORONTO, May 28 /CNW/ - Scotiabank today announced its second quarter net income of $872 million, down $108 million or 11% compared with the same period last year. Quarter over quarter, net income increased $30 million or 4%. Diluted earnings per share (EPS) were $0.81 compared to $0.97 in the same period last year and $0.80 last quarter. Return on equity was 17.6% in the second quarter compared to 21.4% last year and 16.9% last quarter. A dividend of 49 cents per common share was announced. "We are pleased to report record revenue with strong top-line growth of 12% compared to the same period last year and 7% from the previous quarter.
